DISMISS; and Opinion Filed September 17, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01099-CR

                            PAUL ROBERT PICKENS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62809-S

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                    Opinion by Justice Brown
       Paul Robert Pickens pleaded guilty to murder. Pursuant to a plea agreement, the original

charge of capital murder was reduced to murder and the trial court sentenced appellant to sixty

years’ imprisonment. Appellant waived his right to appeal as part of the plea agreement, see

Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000), and the trial court certified that

appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                   /Ada Brown/
                                                   ADA BROWN
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

151099F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PAUL ROBERT PICKENS, Appellant                       On Appeal from the 282nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01099-CR        V.                         Trial Court Cause No. F12-62809-S.
                                                     Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                         Lang-Miers and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 17th day of September, 2015.




                                             –2–